 In theMatter OfCHICAGOMALLEABLECASTINGSCOMPANYandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCALNo. 399and INTERNATIONAL BROTHERHOOD .OF FIREMEN AND OILERS, LOCALNo. 7Case No. R-1097.-Decided October 16, 1939Iron and Alloy Castings ManufacturingIndustry-Investigation of Repre-sentatives:question concerning representation:petitioning craft unions filepetition after Company signed exclusive bargaining contract with industrialunion;contract by its terms in effect until notice of termination by eitherparty-Unit Appropriate for Collective Bargaining:plantWcra'ft units ; 'mem-bership bargaining contract followed by exclusive contract in effect at timeof hearing both covering entire plant;evidence of prior bargaining by crafts.;notice by crafts of reservation of bargaining rights prior to execution of firstbargaining contract covering entire plant;determination of unit or units helddependent upon desires of craft.employees,;(Leisersori,concurring)contractcovering entire plant purporting to include firemen and engineers notdeterminative of, since members in. craft did not assentto. such inclusion;(Smith, dissenting)lack of substantial history of collective bargaining on partof firemen and engineers;no justification.for weakening the bargaining strengthof employees as a whole by permitting craft units to split off from the indus-trialunit-Representatives:proof of choice:membership cards and testimonyof employees-Certification of Representatives:-craft unions certified as col=lective bargaining representatives upon proof of majority representation.''Mr. Hyman A. Schulson,for the Board.Pope & Ballard,byMr. Henry F.'Seyfa'rth,andMr. *Lee C. Shaw;of Chicago, Ill., for the Company.Mr. Anton J. ImhahnandMr. Frank Wood,of Chicago,Ill., andMr. Frank S. Easby-Smith,ofWashington, D. C., for the Engi-neers' Local.Mr. James M. Kennedy,of Chicago, Ill., for the Firemen's Local.Mr. John J. Brownlee,of Chicago, Ill., for the S. W. O. C.Mr. Louis A. Roland,of counsel to the Board.DECISIONANDCERTIFICATION 'OF REPRESENTATIVESSTATEMENT OF THE CASEOn January 3, 1939, International Union of Operating Engineers,Local No. 399, herein called the Engineers' Local, and InternationalBrotherhood of Firemen and Oilers, Local No. 7, herein called theFiremen's Local, filed with the Regional Director for the Thirteenth.16 N. L. R. B:, No. 9.15 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion (Chicago, Illinois) a joint petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Chicago Malleable Castings Company, Chicago, Illinois,herein called the Company, and requesting an investigation andcertification of representatives, pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called.1he Act.OnFebruary 6, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On February 13, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served.upon the Company, uponthe Engineers' Local, upon the Firemen's Local, and upon SolidarityLodge No. 1135 of Amalgamated Association of, Iron, Steel and TinWorkers of North America, affiliated with Steel Workers OrganizingCommittee, herein called the S. W. O. C., a labor organization claim-ing to represent employees directly affected by the investigation.Pursuant to the notice, a hearing was held on February 27, 1939, atChicago, Illinois, before Gustaf B. Erickson, the Trial Examinerduly designated.by the Board.The Board and the Company wererepresented by counsel, the Engineers' Local by the third vice presi-dent of the International Union of Operating Engineers and. by arepresentative of the Engineers' Local, the .Firemen's Local by itsbusiness representative, and the S.W. O. C. by its representative.All parties participated in the ' hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.was had before the Board at Washington, D. C., on April 20, 1939.The Company, the Engineers' Local, and the Firemen's Local wererepresented by counsel, the S. W. O. C. by its representative, and allparticipated in the argument.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe CompanyisanIllinois corporation engaged in the manu-facture, sale, and distribution of malleable grey iron and alloy cast- CHICAGO MALLEABLE CASTINGS COMPANY17ings, brake beams and power brakes for railway cars, agriculturalimplements, and miscellaneous castings from customers' patterns. Itsprincipal office and plant are in Chicago, Illinois.During the year1938, the value of the raw materials and equipment purchased bythe Company in the operation of its plant equalled $210,000, three-fourths of which represented materials and egt1ipmei`it shipped to theCompany from sources outside Illinois.During the same period,the value of the Company's sales and shipments of castings and brakebeams from the plant equalled $600,000, approximately three-fourthsof which represented products sold and shipped to customers outsideIllinois.Among its principal customers are all leading railroads inthe United States.The Company advertises its products throughoutthe country and employs 12 salesmen who solicit orders throughoutseveral States of the United States.The Company employs approximately 340 workers at its plant.II.THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local No. 399, is alabor organization affiliated with the American Federation of Labor,admitting to its membership engineers, and junior and apprenticeengineers in the Chicago area.International Brotherhood of Firemen and Oilers, Local No. 7,is a labor organization affiliated with,the American Federation ofLabor, admitting to its membership firemen- and oilers in the Chicagoarea.Solidarity Lodge No. 1135 of Amalgamated Association of Iron,Steel and Tin Workers of North America is a labor organizationaffiliated with SteelWorkers Organizing Committee, and with theCongress of Industrial Organizations, admitting to its membershipall employees of the Company excluding foremen, assistant foremen,watchmen, supervisory and salaried employees.III.THE QUESTION CONCERNING REPRESENTATIONPrior to 1937 the Company had never bargained collectively withany labor organization. In the early part of that year the S. W.O. C. began an organization campaign among the Company's em-ployees and on April 1, 1937, signed a contract with the Companyin which the S. W. O. C. was recognized as the collective bargainingagency for those employees of the Company who were members ofthe S. W. O. C. On April 25, 1938, a second contract between theCompany and the S. W. O. C. was signed in which the Companyrecognized the S.W. O. C. as the sole collective bargaining agencyfor all the employees of the Company, except foremen, assistant fore- 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, watchmen,supervisory and salaried employees.By its termsthe contract was to continue in effect until August 1, 1938,and there-after until terminated on 20 days'notice by either party.No noticeof termination has been given.In November 1938, after a jointmeeting of engineers and firemen employed in the Company's pow-erhouse, the four engineers joined the Engineers'Local and two fire-men joined the Firemen'sLocal.Thereafter both Locals filed theirjoint petition claiming that the engineers and firemen employed bythe Company constitute a unit appropriate for the purposes of col-lective bargaining.On January 11, 1939, a letter was signed andsent to the Engineers'Local by the four engineers and two firemenin which they signified their desire to be represented by both Localsfor the purpose of collective bargaining;at the hearing,these sixemployees reaffirmed this desire.We find that a question, has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the,question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to'.labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Engineers'Local and the Firemen's Local contend that theengineers and the firemen employed by the Company constitute aseparate appropriate bargaining unit.At the hearing, however, theseunions indicated that they had no objection to including the engineersin one unit and the firemen in another.The S. W. O. C. contendsthat all the employees of the Company,except foremen,assistantforemen, watchmen,supervisory and salaried employees,constitutean appropriate bargaining unit and that.the units claimed by theEngineers' Local and the Firemen'sLocal are not appropriate forpurposes of collective bargaining.The four engineers and two firemen(together with a single appren-tice fireman and engine wiper) constitute the power department ofthe Company and are under the supervision of a chief engineer. Theengineers work in an enclosed building or engine room located in thecenter of the plant buildings;the firemen work in a boiler roomabout 100 feet away.The engineers are highly skilled,being licensed CHICAGO MALLEABLE CASTINGS COMPANY19by the city of Chicago, and are responsible for the safe, efficientoperation of steam generating apparatus.Although practically alltheir work is performed inside the engine room, they occasionally dorepairwork elsewhere when necessary for the continued, efficientoperation of the power department.The firemen are semi-skilledworkers with at least 2 years' experience, charged with the operationof the boilers.The average wage rates of engineers and firemenexceed that of all other employees generally, the engineers earningmore than the firemen.However, at least one class of skilledproduction workers earns as much as the engineers.In March 1934 the engineers and firemen, as the result of a con-ference with the plant manager and the chief engineer, were -grantedincreased hours of employment.'No written or oral contract wasmade nor was a definite period of time agreed upon. In addition,on various occasions until the signing of the first S. W. O. C. contractin 1937, the power-department employees met with the chief engineerto discuss wages, hours, or conditions of employment.Having noauthority to enter into a contract on behalf of the Company, thechief engineer in turn discussed these matters with the print man-ager.On March 24, 1937, at about the time the S. W. O. C. wasengaged in organizing the employees at the plant, all the engineersand firemen (including- the apprentice fireman) signed and de-livered to the Company a document in which they stated, as em-ployees 'of the power department, that "we reserve for ourselves,either individually or collectively the right' to bargain on our work-ing conditions, wages, etc."The Company failed to reply to thiscommunication and shortly thereafter entered into its first contractwith the S. W. O. C. As stated above, in November 1938 the Engi-neers'Local and the Firemen's Local succeeded in obtaining themembership of the four engineers and two firemen, respectively.In support of its contention that a plant-wide unit is appropriate,the S. W. O., C. emphasized the essential interdependence betweenthe power department and the rest of the plant.All the productiondepartments of the plant (including the pattern, core, , molding,melting, cleaning, annealing, and finishing departments), operatingin continuous sequence, are dependent upon the power departmentfor electricity, steam, compressed air, and heat.Production opera-tions could not continue if power-department employees were tocease work.We are of the opinion that the engineers and firemen could func-tion either as separate units, as claimed by the Engineers' Local andthe Firemen's Local, 'or as part of the broader unit; as- claimed by'By restoring an 8-hour day for these employees, the Company increased their weeklywage. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe S. W. 0. C. Under the circumstances we will be guided by thedesires of the employees themselves.'At the hearing cards wereintroduced in evidence showing the membership of the four engineersin the Engineers' Local and of two of the firemen in the Firemen'sLocal; moreover, these six employees testified that they desired to berepresented by their respective unions.The desires of the employeesto be so represented were not questioned by the Company or theS.W.. 0. C.A_ seventh employee, not claimed by the petitioningLocals its, part of either. alleged bargaining, unit, is listed on theCompany's pay roll as a member of the power department. Thisemployee's desire as to representation is absent from the record.Heis an apprentice fireman and engine wiper and, as such, presumablyeligible to membership in the Firemen's Local.We see no reason forexcluding him. from a unit composed of firemen.Although the En-gineers'Local and the Firemen's Local filed a joint petition forcertification as representatives of both engineers and firemen in asingle unit, they raised no objection to the establishment of aseparate unit for engineers and one for firemen.Since the engineersand firemen have traditionally organized as separate crafts, we findAccordingly we find that the engineers and firemen (including theapprentice fireman) of the Company, respectively, excluding super-visory employees, constitute units appropriate for the purposes ofcollective bargaining and that said units will insure to said employeesof the Company the full benefit of their right to self-organizationand collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESAs stated above, it is undisputed that the four engineers shall berepresented "by-the Engineers' Local, and two firemen and the ap-prentice fireman by the Firemen's Local.We find that the Engi-neers'Local has been designated and selected by a majority of theengineers as their representative for the purposes of collective bar-gaining and that the Firemen's Local has been designated by amajority of the firemen (including the apprentice fireman) as theirrepresentative for the purposes of collective bargaining, and will socertify.Upon the basis of the findings of fact and upon the entire recordin the case, the Board makes the following:2Matter of TheGlobeMachine andStampingCo.andMetal Polishers Union,LocalNo. s, 3 N. L. It. B. 294, and subsequent cases. CHICAGO MALLEABLECASTINGSCOMPANYCONCLUSIONS OF LAW211.A question affecting commerce has arisen concerning the rep-resentation of the engineers and firemen of the Chicago MalleableCastings Company, at its Chicago plant, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.The engineers and the firemen (including the apprentice fire-man) of the Company, respectively,- excluding supervisory employees,.constitute units appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National LaborRelations Act.3.InternationalUnion of Operating Engineers, Local 399, af-filiated with the A. F. of L., is the exclusive representative of all theengineers for the purposes of collective bargaining, within the mean-ing of Section 9 (a) of the National Labor Relations Act. Inter-national Brotherhood of Firemen and Oilers, Local No. 7, affiliatedwith the A. F. of L., is the exclusive representative of all the firemen(including the apprentice fireman) for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIEDthat International Union of Operating En-gineers,Local No. 399, affiliated with the A. F. , or L., has beendesignated, and selected by a majority of the engineers employed atthe Chicago plant of Chicago Malleable Castings Company,' Chicago;Illinois, excluding supervisory employees, as their representative forthe purposes of collective bargaining, and that, pursuant to the pro-visions of Section 9 (a) of the Act, International Union of Operat-ing Engineers, Local No. 399, affiliated with the A. F. of L., is theexclusive representative of all such employees for the purposes ofcollective bargaining, with respect to rates of pay, wages, hours ofemployment, and other conditions' of employment.AND IT IS FURTHERCERTIFIEDthat International Brotherhood ofFiremen and Oilers, Local No. 7, affiliated with the A. F. of L., hasbeen designated and selected by a majority of the firemen (includingthe apprentice fireman) employed at the Chicago plant of ChicagoMalleable Castings Company, Chicago, Illinois, excluding super- 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisory employees, as their representative for the purposes of collec-tive bargaining, and that, pursuant to the provisions of Section 9 (a)of the Act, International Brotherhood` of Firemen and Oilers, LocalNo. 7, affiliated with the A: F. of L., is the exclusive representativeof all such employees for the purposes of collective bargaining, withrespect to rates of pay, wages, hours of employment, and other con=ditions of employment.MR. WILLIAM M. LEISERSON, concurring :Although there is an agreement in effect which purports to includethe engineers and' firemen within a plant unit represented by theS.W. O. C., these employees did not assent to such inclusion.Theyhad_ previously informed the Company in writing that they desiredseparate representation, and none of them had designated theS.W. O. C. as their representative when this organization presumedto make an agreement in their behalf.MR. EDWIN S. SMITH, dissenting :For reasons stated in my dissent inMatter of Allis-Chalmers Man-ufacturlingCompany,8 Ibelieve that separate units composed ofengineers and firemen are not appropriate for collective bargainingin this case and that the petition should be dismissed.The recorddiscloses no substantial history of collective bargaining on the partof the craft groups prior to the organization of the plant by theS.W. O. C. and the obtaining of an exclusive bargaining contractby the S. W. O. C. It is true that in 1934 an adjustment in the hoursof engineers and. firemen was made as a result of a conference betweencompany officials and the engineers and. firemen; and that subse-quently the power-department employees discussed wages, hours, andworking conditions with the chief engineer.But the engineers andfiremen were never formally organized and no formal collectiveagreement was either sought or obtained by them. It is apparentthat the activity of the engineers and firemen was limited to mereinformal presentation of grievances and discussion. It is true alsothat in 1937, before the signing of the first S. W. O. C. contract-acontract for members only-the engineers and firemen served noticethat they reserved the right to bargain "for ourselves, either indi-vidually or collectively."But no such claim was. made when theexclusive bargaining contract of 1938 was executed.And it was notuntil 7 months after the execution of the 1938 contract that the Engi-neers' Local and the Firemen's Local first appeared upon the scene.Under these circumstances I see no reason for permitting the engi-'431atter of. Allis-ChalmersManufacturing CompanyandInternational Union, UnitedAutomobileWorkers of America,Local248, 4 N. L. R. B. 159, 175. CHICAGO MALLEABLE CASTINGSCOMPANY23neers and firemen to weaken the bargaining strength of the employeesas a whole by splitting off into separate units.Furthermore, I fail to see any distinction between this case andMatter of American Can Company 4in which the majority of theBoard declined to establish separate craft units where an industrialunion had previously obtained an exclusive bargaining contract cov-ering an industrial unit. I cannot see how the attempted reservationof bargaining rights by the engineers and firemen in March 1937 canbe effective to curtail the rights of the industrial union based uponan exclusive bargaining contract negotiated in April 1938.I have great difficulty in finding any basis for reconciling the doc-trine of the concurring opinion in this case with the dissenting opinioninMatter of Clyde Mallory Lines .5In theClyde Mallorycase anA. F. of L. union and a C. I. 0. union, having conflicting jurisdictions,approached the company at approximately the same time and eachrequested the company to negotiate a collective agreement coveringthe unit which it deemed appropriate.The company chose to ignorethe claims of the C. I. 0. union and to negotiate an agreement withthe A. F. of L. union covering the unit which that union asserted tobe appropriate. It was urged in the dissenting opinion that the con-tract thus negotiated was conclusive of the bargaining unit, and thatthe Board had no authority under the Act to find a different unitfrom that established by the previous contract. In the present caseby the engineers and firemen.The Company chose to enter into: anagreement with the S. W. 0. C. and ignore the engineers and.firerne#I.If the Board was compelled. to adhere to the unit fixed by the contractin theClyde Mallorycase I do not see why it is not equally compelledto adhere to the unit fixed by the contract in this case.4Matter of American Can CompanyandEngineers Local No.30, etal.,13 N. L. R. B.1252.To the same effect isMatter of Milton Bradley Co.andInternationalPrintingPressmen and Assistants Union of North America (A. F. L.),15 N. L. R. B. 938.5Matter of Clyde Mallory LinesandIndustrial Union of Marine &ShipbuildingWorkersof America,Local No.22, 15 N. L..R. B. 1008.247383-40-vol. 16--3